DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of provisional application No. 62/804,513, filed on Feb.
12, 2019. 
Claims 1-20 are pending. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the formic acid method" in line 2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12-17, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eibeck et al. (US 2011/0224346). 
	Regarding claim 1: Eibeck is directed to a hydrolysis stable [resistant] polyamide composition comprising:
	from 20 – 85% by weight of at least one polyamide polymer having a theoretical amine and group content of at least 50 mmol/kg (equivalent to 50 µeq/gram); and

	The weight ratio of polyamide polymer to glass fibers in the working examples is 2.32:1 (see Inv. Ex. 1 and 2 [0118]).
	The working examples comprise 0.3 wt% component C, which is a heat stabilizer CuI/KI mixture (molar ratio 1:4) ([0116]). It follows the amount of non-copper metal halide compound of KI is 0.23 wt%. 
	The hydrolysis aged for 500 hours at 120 C° in Inv. Ex. 1 and Inv. Ex. 2 demonstrates an impact resistance [resilience] of 59 and 45 kJ/m2 respectively measured by ISO 179-2 (measured at 23 °C). See [0127], [0129] Eibeck. It is the Examiners position the composition would have an impact resilience greater than 40 kJ/m2 when aged at 130 °C. 
	Regarding claim 2: The hydrolysis aged for 1000 hours at 120 C° in Inv. Ex. 1 demonstrates an impact resistance [resilience] of 27 kJ/m2 measured by ISO 179-2 (measured at 23 °C). See [0127], [0129] Eibeck. It is the Examiners position the composition would have an impact resilience of 19 kJ/m2 when aged at 130 °C.
Regarding claims 3-7: Eiback doesn't specifically recite the properties of claims 3-7. However, the polyamide compositions produced in Eiback are substantially identical to the polyamide compositions produced in the instant invention, as discussed above. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Eiback suggests a polyamide having properties within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
	Regarding claim 8: The at least one polyamide polymer has a theoretical amine and group content of at least 50 mmol/kg (equivalent to 50 µeq/gram), with a specific examples of 46-84 in the working examples ([0111]-[0114]). 
	Regarding claim 9: Suitable stabilizers include non-copper based stabilizers such as secondary amine compounds ([0056]). Selection of a secondary amine compound results in a composition that does not comprise copper or copper based compounds. 
	Regarding claim 10: The weight ratio of polyamide polymer to glass fibers in the working examples is 2.32:1 (see Inv. Ex. 1 and 2 [0118]).
Regarding claim 12: The working examples comprise 0.3 wt% component C, which is a heat stabilizer CuI/KI mixture (molar ratio 1:4) ([0116]). It follows the amount of Iodide compound of KI is 0.23 wt%. 
The working examples comprise 0.3 wt% component C, which is a heat stabilizer CuI/KI mixture (molar ratio 1:4) ([0116]). It follows the amount of copper metal is 0.02 wt%. Further, a molar ratio of copper to metal halide includes 0.5 copper halide to metal halide ([0055]), and therefore an amount of copper of 0.01 wt% copper is within the scope of Eibeck, and therefore it is clear the amount of copper at least overlaps. 
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Regarding claim 13: A mold release agent is preferably stearic acid or zinc stearate ([0063]). 
	Regarding claim 14: The composition does not comprise calcium based compounds. 
	Regarding claim 15: It is possible to use a copolymer of polyamides having a primary amino end group of ≥ 50 mmol/kg ([0020] and [0030]), with specific examples of 46 and 84 in the working examples ([0111][0112]). It follows that two polyamides comprising a theoretical AEG of 84 and 46 (such as those exemplified), wherein the 
	Regarding claim 16: The working examples comprise 69.6 wt% polyamide polymer and 30 wt% glass fibers ([0118]). 
	Regarding claim 17: The working examples comprise PA 6,6 ([0111]).
	Regarding claim 20: An article comprising the composition is disclosed ([0108]).


Claims 11, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eibeck as applied to claim 1 above, and further in view of Marks et al. (US 6,011,134). 
Regarding claim 11: Eibeck doesn’t mention any particular relative viscosity of the polyamides.
Marks is directed to a polyamide PA 6,6 having a relative viscosity of 20-100 measured by the formic acid method. One skilled in the art would have been motivated to have selected the PA 6,6 of Marks as the PA 6,6 of choice in Eibeck since it has improved quality as a result of less N-methylated groups (col. 2 Marks). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the PA 66 of Marks as the PA66 of choice in Eibeck to arrive at claim 11. 
	Regarding claim 18: Eibeck is directed to a hydrolysis stable [resistant] polyamide composition comprising:

Marks is directed to a polyamide PA 6,6 having a relative viscosity of 20-100, as discussed previously. 
	Eibeck discloses from 14.9 – 60% by weight glass fibers and
	The weight ratio of polyamide polymer to glass fibers in the working examples is 2.32:1 (see Inv. Ex. 1 and 2 [0118]).
	The hydrolysis aged for 1000 hours at 120 C° in Inv. Ex. 1 demonstrates an impact resistance [resilience] of 27 kJ/m2 measured by ISO 179-2 (measured at 23 °C). See [0127], [0129] Eibeck. It is the Examiners position the composition would have an impact resilience of 19 kJ/m2 when aged at 130 °C.
	Regarding claim 19: Eibeck is directed to a hydrolysis stable [resistant] polyamide composition comprising:
	from 20 – 85% by weight of at least one polyamide polymer having a theoretical amine and group content of at least 50 mmol/kg (equivalent to 50 µeq/gram) with a specific examples of 46-84 in the working examples ([0111]-[0114]); and
Marks is directed to a polyamide PA 6,6 having a relative viscosity of 20-100, as discussed previously. 
	Eibeck discloses from 14.9 – 60% by weight glass fibers and

	The working examples comprise 0.3 wt% component C, which is a heat stabilizer CuI/KI mixture (molar ratio 1:4) ([0116]). It follows the amount of Iodide compound of KI is 0.23 wt%. 
The working examples comprise 0.3 wt% component C, which is a heat stabilizer CuI/KI mixture (molar ratio 1:4) ([0116]). It follows the amount of copper metal is 0.02 wt%. Further, a molar ratio of copper to metal halide includes 0.5 copper halide to metal halide ([0055]), and therefore an amount of copper of 0.01 wt% copper is within the scope of Eibeck, and therefore it is clear the amount of copper at least overlaps. 
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
The hydrolysis aged for 500 hours at 120 C° in Inv. Ex. 1 and Inv. Ex. 2 demonstrates an impact resistance [resilience] of 59 and 45 kJ/m2 respectively measured by ISO 179-2 (measured at 23 °C). See [0127], [0129] Eibeck. It is the Examiners position the composition would have an impact resilience greater than 40 kJ/m2 when aged at 130 °C.
	The hydrolysis aged for 1000 hours at 120 C° in Inv. Ex. 1 demonstrates an impact resistance [resilience] of 27 kJ/m2 measured by ISO 179-2 (measured at 23 °C). See 
	

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764